DETAILED ACTION
Applicant: FLANAGAN, Kevin R. & PALASSIS, Christopher J.
Assignee: YSI, Inc.
Attorney: William J. Barber (Reg. No.: 32,720)
Filing: Amendment filed 04 January 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 50-71 are currently pending in the instant application, claims 1-49 have been cancelled by preliminary amendment, and no amendments have been made.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2022 was filed after the mailing date of the Non-Final Rejection on 08/31/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Persuasive Arguments – Specification & Drawing Objections
Applicant’s arguments, see Pages 2-7, filed 01/04/2022, with respect to formality objections have been fully considered and are persuasive in that the Specification has been amended to remove inconsistencies between the Specification and the Drawings.  The objections of the Specification & Drawings have been withdrawn. 
Unpersuasive Arguments – Prior Art Rejections & §112 Rejections
Applicant's arguments filed 01/04/2022 regarding prior art rejections have been fully considered but they are not persuasive.
§112(b) rejections, and the claims remain indefinite for the reasons given below.
The Applicants argue that “Tartakovsky does not disclose teach or suggest anything about any fluorometer that monitors the quality of water, including sewage impacted water determined by a wastewater identification, based upon multiple, independent or coexisting fluorescent species detected in water, as claimed” (App. Arg., Pgs. 16-18).  The Examiner respectfully disagrees.  As discussed in the §112 rejection, the terms “water”, “wastewater”, and “sewage impacted water” have been used and claimed in an indefinite way, that makes it unclear if they are the same water or different water.  In view of the indefiniteness, the limitations are being treated as any wastewater or water with protein components, until the claims are more clearly defined to distinguish the “water”, see Non-Final Rejection, Pages 5-6 – “For purposes of examination, any wastewater or water with protein components will correspond to the claimed “water”/”wastewater”/”sewage impacted water”.  Furthermore, Tartakovsky discloses the claimed invention and “fluorometer” (Fig. 1) that monitors the quality of water (¶51 fluorescent compounds, e.g. proteins) including wastewater/sewage impacted water (¶73 bioreactor broths as well as wastewaters contain large amounts of fluorescent materials. Consequently, sequential spectra acquisition using several light sources is required for accurate measurements of various components, as illustrated in the example below.) which by virtue of having various proteins, the wastewater will have multiple, independent or coexisting fluorescent species detected in water, which is accomplished by principal component analysis (PCA) algorithms (Fig. 4; ¶60;¶65) to obtain quality of water.  Unless and until, further detail is added to the claims to require a specific “quality of water”, specific “wastewater identification”, or “sewage impacted water” the claims, under broadest reasonable interpretation, correspond to water containing proteins.  The rejections are affirmed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 50-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 50 & 65 include the phrase "monitoring the quality of water, . . . fluorescent species in water . . . fluorescent species in the water, and provide spectrum analyzer signaling containing information about sewage impacted water determined by a wastewater identification . . . detected in the water” which is indefinite since it is unclear if the "quality of water", “in water””, “in the water", “sewage impacted water”, and “a wastewater” are the same "water” or if there are three distinct elements being claimed: 1. water 2. sewage impacted water, and 3. wastewater.  The claims must be amended to more clearly define the relationship between the three different elements, or the three elements must be claimed in a consistent manner to make it clear that they are referring to the same claim element: “water” with proper antecedent basis.  For purposes of examination, any wastewater or water with protein components will correspond to the claimed “water”/”wastewater”/”sewage impacted water”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 50-52, 54-55, and 65-67, and 69-71 is/are rejected under 35 U.S.C. 102(a)(a) as being anticipated by over Tartakovsky et al. (US Pub. 2007/0064228).
Tartakovsky et al. discloses a fluorometer (claim 50) and a method (claim 65) for monitoring the quality of water (Tartakovsky et al.: Abstract; ¶73 - fluorometer for wastewater), comprising:
excitation sources (38), each excitation source configured to provide respective excitation source optical signaling at a respective illuminating wavelength (¶47 multiple (multiwavelength) light source 10 . . . a set of LEDs with peak wavelengths at 375, 400, 420, and 450 nm can be used.; ¶¶54-56 – functionality LED 38 same as 10);

    PNG
    media_image1.png
    523
    651
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    882
    475
    media_image2.png
    Greyscale

optics (22) configured to receive optical radiation in a range or distribution of emission wavelengths (22; ¶51 If the sample contains fluorescent compounds, e.g. proteins, light emission produced by the sample and passed to the CCD spectrometer 18 will provide a fluorescence spectrum), and provide collected or captured fluorescence optical signaling containing information about multiple, independent or coexisting fluorescent species in water (¶51; ¶65 principal components (PC) for principal component analysis (PCA); ¶73) that emit the optical radiation in the range or distribution of the emission wavelengths (¶51) when illuminated by the excitation sources (38); and
a spectrum analyzer (18) configured to receive the collected or captured fluorescence optical signaling (22), spectrally discriminate the collected or captured fluorescence optical signaling received to determine information about the multiple, independent or coexisting fluorescent species in ¶51; ¶73), and provide spectrum analyzer signaling containing information about sewage impacted water determined by a wastewater identification (¶51 proteins; ¶73) based upon the multiple, independent or coexisting fluorescent species detected in the water (¶51; ¶73).

Regarding claims 51 and 66, Tartakovsky et al. further discloses wherein the excitation sources comprise a plurality of excitation LEDs (Tartakovsky et al.: Figs. 3d-3e LEDs 38; ¶47; ¶¶54-56) configured to provide respective LED excitation source optical signaling at a corresponding plurality of respective illuminating wavelengths (¶47; ¶¶54-56).
Regarding claims 52 and 67, Tartakovsky et al. further discloses wherein the plurality of excitation LEDs (Tartakovsky et al.: Figs. 3d-3e LEDs 38) are configured or arranged circumferentially about the optics (22) and the spectrum analyzer (Fig. 1 spectrum analyzer 18).

    PNG
    media_image3.png
    882
    475
    media_image3.png
    Greyscale

Regarding claims 54 and 69, Tartakovsky et al. further discloses wherein the optics comprise one or more fiber optic waveguides (Tartakovsky et al.: Figs. 3d-3e fiber optic 22) that provides the collected or captured fluorescence optical signaling in the form of fiber optic waveguide signaling (¶51; ¶65; ¶73) onto the spectrum analyzer (Fig. 1 spectrum analyzer 18).
Tartakovsky et al. further discloses wherein the spectrum analyzer (Tartakovsky et al.: Fig. 1 analyzer 18) is selectively enabled or scanned to produce any combination of excitation wavelengths or detected fluorescence emission (¶¶58-59).
Regarding claim 71, Tartakovsky et al. further discloses wherein the method comprises configuring the spectrum analyzer (18) with a signal processor or processing module (20) that receives the collected or captured fluorescence optical signaling (¶52; ¶¶59-61), spectrally discriminates the collected or captured fluorescence optical signaling (¶¶59-61) received to determine information about the multiple, independent or coexisting fluorescent species in the water (¶51; ¶73), and provide spectrum analyzer signaling containing information about sewage impacted water determined by a wastewater identification based upon the multiple, independent or coexisting fluorescent species detected in the water (¶51; ¶¶59-61; ¶73).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 53, 56, 58-62, 64, and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tartakovsky et al. (US Pub. 2007/0064228) as applied to claims 50 and 65, respectively, above, and further in view of Hoang et al. (US Pat. 7,470,917).
Regarding claims 53 and 68, Tartakovsky et al. discloses the fluorometer of claim 50 and method of claim 65 and optics (22), however, it fails to disclose a focusing lens.
In a related field of endeavor, Hoang et al. discloses a fluorometer for monitoring the quality of water (Hoang et al.: Abstract – submersible fluorometer), comprising: excitation sources (110), optics (166,168; C.4:L.40-45) configured to receive optical radiation in a range or distribution of emission wavelengths (C.9:L.28-31 – photodiode 170 has a high dynamic range to distinguish between different fluorescence), and provide collected or captured fluorescence optical signaling containing information about multiple, independent or coexisting fluorescent species in water (C.9:L.4-6 sample of water; C.9:L.28-31 living things in the water) that emit the optical radiation in the range or distribution of the emission wavelengths (C.9:L.2-36 illumination by the sampling LED 110 causes fluorescence) when illuminated by the excitation sources (110); and a spectrum analyzer (170; C.9:L.28-31), and further discloses wherein the optics comprise a focusing lens (Fig. 2 focusing lens 166,168; C.4:L.40-45) that provides the collected or captured fluorescence optical signaling in the form of focusing lens signaling (C.9:L.2-36) onto the spectrum analyzer (170).


    PNG
    media_image4.png
    758
    548
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    1078
    556
    media_image5.png
    Greyscale

In view of the ability to collect fluorescence from the sample area with an optical system as is disclosed in Hoang et al. at Figures 1-3 & Column 4, Lines 40-44, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hoang et al. with the teachings of Tartakovsky et al. to collect fluorescence emissions from a sample area with an optical system.

	Regarding claim 56, Hoang et al. further discloses wherein the fluorometer (Hoang et al.: Abstract) comprises an opto-mechanical head (Fig. 1-2 opto-mechanical head 105) that contains the excitation sources (110), the optics (166,168) and the spectrum analyzer (170).

    PNG
    media_image4.png
    758
    548
    media_image4.png
    Greyscale

    PNG
    media_image6.png
    1078
    556
    media_image6.png
    Greyscale

Regarding claim 58, Hoang et al. further discloses wherein the fluorometer is configured in, or forms part of, a single sensor body (Fig. 1 optical components 105 o-rings 116 & 191 tube 175 – formed together in a single sensor body).
Regarding claim 59, Hoang et al. further discloses wherein the single sensor body (Fig. 1 optical components 105 o-rings 116 & 191 tube 175) comprises a sonde having a water tight housing (C.4:L.1-18 – water tight seal formed by o-rings connecting components together) that encloses the fluorometer (Fig. 1).
Regarding claim 60, Hoang et al. further discloses wherein the sonde comprises a port (Fig. 1 end cap 190); and the fluorometer comprises an electrical connector (195) configured to plug into the port of the sonde (Fig. 1 optical components 105 o-rings 116 & 191 tube 175 end cap 190).
Regarding claim 61, Hoang et al. further discloses wherein the electrical connector is configured to attach to a printed circuit board containing sensor electronics (Fig. 1 printed circuit board 112 printed circuit board 172). 
Hoang et al. further discloses wherein the sensor electronics include the signal processor or processing module (Hoang et al.: Fig. 4 microcontroller 205; C5:L.43-67).
Regarding claim 64, Tartakovsky et al. further discloses wherein the method comprises configuring the spectrum analyzer (18) with a signal processor or processing module (20) that receives the collected or captured fluorescence optical signaling (¶52; ¶¶59-61), spectrally discriminates the collected or captured fluorescence optical signaling (¶¶59-61) received to determine information about the multiple, independent or coexisting fluorescent species in the water (¶51; ¶73), and provide spectrum analyzer signaling containing information about sewage impacted water determined by a wastewater identification based upon the multiple, independent or coexisting fluorescent species detected in the water (¶51; ¶¶59-61; ¶73).

Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tartakovsky et al. (US Pub. 2007/0064228) as applied to claim 50 above, and further in view of Tokhtuev et al. (US Pub. 2003/0048445).
Regarding claim 57, Tartakovsky et al. discloses the fluorometer of claim 50, but is silent regarding using associated photodiodes and bandpass filters.
In a related field of endeavor, Tokhtuev et al. discloses a fluorometer for monitoring the quality of water (Tokhtuev et al.: Fig. 1 multichannel fluorosensor 100; ¶32), including: excitation sources 

    PNG
    media_image7.png
    627
    818
    media_image7.png
    Greyscale

(Fig. 2 excitation channels 5,6; ¶27), optics (focusing system 2); and a spectrum analyzer (emission channels 3,4; ¶¶31-32), wherein the optics (2) comprises photodiodes (Fig. 2 emission channels 3,4; Fig. 3 photodiodes 28a,28b; ¶¶27-28 focusing system 2, emission channels 3,4 with optical filters, photodiodes and preamplifiers,) with associated bandpass filters (Fig. 3 optical filters 23a,23b) spectrally centered about fluorescence emission wavelengths of interest (¶¶27-28). 

    PNG
    media_image8.png
    535
    1457
    media_image8.png
    Greyscale

In view of the ability to select the optimal spectral ranges for the best sensitivity and selectivity using combinations of filters and photodiodes as is disclosed in Tokhtuev et al. at Paragraph 31, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tokhtuev et al. with the teachings of Tartakovsky et al.  to select the optimal spectral ranges utilizing filter and photodiode combinations.

Claim 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tartakovsky et al. (US Pub. 2007/0064228) and Hoang et al. (US Pat. 7,470,917). as applied to claim 62 above, and further in view of Jung et al. (US Pat. 6,266,047).
Regarding claim 63, Tartakovsky et al. and Hoang et al. disclose the fluorometer of claim 62, and Hoang et al. further discloses wherein the sonde (Hoang et al.: Fig. 1 optical components 105 o-rings 116 & 191 tube 175) comprises a tight housing (C.4:L.3-4 form a water tight seal) having a window (140) configured to allow optical transmission/interaction between the multiple, independent or coexisting fluorescent species to be detected (C.9:L.28-31) and the electro-opto-mechanical components (Fig. 1-2 opto-mechanical head 105), but they are silent regarding a sapphire window.
In a related field of endeavor, Jung et al. discloses a fluorometer (Jung et al.: Fig. 2; C.11:L.45-67 – fluorescence measurement of object made) including an excitation source (S) and a spectral analyzer (Fig. 2 light receivers R1-R3; C.20:L.63-C.21:L.16) including a tight housing (Fig. 7A housing 80) having a window (82) wherein the window is made of Sapphire (C.17:L.47-67 sapphire window). 

    PNG
    media_image9.png
    404
    970
    media_image9.png
    Greyscale

In view of the ability to construct a protective cap which allows for excitation and emission light to pass with a sapphire window as is disclosed in Jung et al. at Column 17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jung et al. with the teachings of Tartakovsky et al. and Hoang et al. to utilize a sapphire window in a protective housing.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884